DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4, 8-12, 14, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pub. 2018/0186132 A1) in view of MacQueen (US Pub. 2005/0260414 A1) and Jin et al. (US Pub. 2007/0126144 A1).
Ikeda discloses a decorated sheet comprising a plurality of resin layers on a substrate (adherent) (abstract, [0115] and [0130]) where the layers comprise a primary film layer (base material sheet), transparent resin layer, and top coat layer (surface-protecting layer) ([0024]). The primary film layer is a thermoplastic resin sheet ([0100] which discloses the primary film layer is a film made from thermoplastic materials, e.g. polyethylene or polypropylene). The transparent resin layer comprises elastomeric components such as ethylene-propylene (olefin-based) copolymer rubber ([0082]). The top coat layer comprises a resin layer where the resin material is a curable resin ([0032]), nano-sized additive, and an inorganic fine particle ([0030]). The inorganic fine particles are added in an amount of 0.1 to 30 parts by weight based on 100 parts by weight of resin ([0031]) where the inorganic fine particles are silica ([0034]) with a size of 1 to 30 microns ([0095]) and where the layer has a thickness of 2 to 10 microns ([0127]).
Ikeda does not specifically disclose the particle size being ½ or less the thickness of the protective layer. However, Ikeda discloses a range of particle sizes of 1 to 30 microns and thickness of 2 to 10 microns, so at least at the particle size of 1 micron, the condition will be met since the thickness of the layer will not be less than 2 microns. Further, one of ordinary skill in the art is able to choose any value in the claimed ranges including values which meet the claim limitation. Thus, the condition is considered prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Ikeda does not disclose the surface free energy of the surface protecting layer.
MacQueen discloses coatings that provide improved repellency from foreign substances such as stainants and reduced adhesion against other foreign materials where the coating is on a flooring substrate and wherein the coating comprises a cured resin and low surface energy additive (abstract). The substrate may be plastic sheet flooring such as polyvinyl chloride (thermoplastic resin) and may comprise a felt backing (adherent) ([0025]). The coating comprises radiation-curable resin which is cured using radiant energy ([0027]-[0028]), a low surface energy additive ([0034]) and a flatting agent which is an inorganic particle which may be silica coated with a coupling agent such as an organosilane in an amount of 2 to 35% by weight of the coating mixture ([0050]) and a size of 0.1 to 100 microns with a preferred particle size of about 5 microns where the particle size is the same size or smaller than the coating thickness ([0050]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the top coat layer in Ikeda design a desired surface energy for the coating while maintaining other properties of the coating including adhesion to the substrate, ability to apply the coating and degree of slipperiness of the coating so that the coating will have improved repellency to certain foreign substances and reduced adhesion against other foreign material as taught in MacQueen (MacQueen, abstract and  [0042]). 
Ikeda in view of MacQueen does not specifically disclose a surface free energy for the coating being 40 mJ/m2 or more and 54 mJ/m2 or less. However, MacQueen discloses that a desired surface energy may be achieved by incorporating a low surface energy additive to the coating to be less than a foreign substance that the coating is desired to repel ([0034]) where typical UV-cured acrylic coatings have a surface energy of greater than 40 dynes/cm ([0035]) and where the amount of low surface energy additive may be determined based on the desired surface energy of the coating while maintaining other properties of the coating including adhesion to the substrate, ability to apply the coating and degree of slipperiness of the coating ([0042]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the surface energy of the coating in Ikeda in view of MacQueen could be designed to a value within the claimed range to reduce the amount of adhesion of the flooring to some substances without negatively affecting the other properties of the coating including adhesion to the substrate, ability to apply the coating and degree of slipperiness of the coating ([0034], [0036] and [0042]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the surface free energy of the coating involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Ikeda does not disclose a surface roughness, Ra, of 0.60 microns or less (instant claim 1) and 0.50 microns or more (instant claim 2) or a gloss value of 23 or less or 14 or less.
Jin discloses a film for flooring applications (abstract and [0001]) with an average surface roughness of 0.5 to 0.9 microns or 0.5 to 0.7 microns and a gloss level of 10 or 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the surface roughness in Ikeda should be designed to be 0.5 to 0.7 microns as taught in Jin to have a surface with better print quality, low gloss, and a matte surface finish (Jin, abstract, [0002], [0021], [0026], and [0032] and see Ikeda, [0127] which teaches to adjust luster to achieve a desired aesthetic).
Specifically regarding claim 22, Ikeda does not disclose a primer layer between the transparent resin layer and the top coat layer. However, Ikeda does teach primer layers in general to assure adhesion ([0132]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a primer layer as taught in Ikeda could be further included between the transparent resin layer and the top coat to assure adhesion.
Specifically regarding claim 23, claim 23 contains a limitation, the decorative sheet is embossed, which defines a product by how the product was made. Thus, claim 23 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a surface. Ikeda in view of MacQueen and Jin discloses such a product as discussed above. Further, Ikeda discloses embossing the top side of the decorative sheet ([0115] and [0116])

	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of MacQueen and Jin as applied to claim 1 above, and further in view of Kudo et al. (US 2018/0186131 A1).
Ikeda in view of MacQueen and Jin discloses the sheet of claim 1 as discussed above. Ikeda in view of MacQueen and Jin does not specifically disclose the coating containing an inorganic filler which is in the form of a vesicle although Ikeda does disclose including an additive in a vesicular state ([0091]). 
Kudo discloses a decorative sheet with higher designability and weatherability by adding an inorganic ultraviolet absorbent vesicle formed though supercritical reverse phase evaporation method to at least a top coat layer (abstract and [0021]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating in Ikeda in view of MacQueen and Jin could further include the inorganic filler being an inorganic ultraviolet absorbent vesicle as taught in Kudo to have a higher degree of designability and weatherability over a long period of time (Kudo, abstract and [0008]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 8-12, 14 ,17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783